PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/638,978
Filing Date: 30 Jun 2017
Appellant(s): LIBERTY HARDWARE MFG. CORP.



__________________
Erin K. Bowles
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/12/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6-13, 21, 22, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huynh (US 2014/0217250) in view of Kimura (US 8,262,960).
The claims are rejected for the reasons given in the Final Rejection dated 10/12/2021.

Claims 4 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huynh and Kimura, in further view of Samanta et al. (US 2009/0130377).
The claims are rejected for the reasons given in the Final Rejection dated 10/12/2021.

Claims 5 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huynh and Kimura, in further view of Mori (US 6,512,174).
The claims are rejected for the reasons given in the Final Rejection dated 10/12/2021.

(2) Response to Argument
Regarding claims 1, 21 and, 25 the Appellant argues that the combination of the references does not teach or suggest a natural fiber thermoset composite (NFTC) mixture having at least one fire-retardant additive (page 3). The Appellant argues that the secondary immersion and coating of fire-retardant in Kimura does not disclose a composite mixture formed with a fire-retardant additive (page 4).  In support of their argument the Appellant points to a passage in Kimura which states that the flame retardant may not be “infiltrated into the core” of the temporary molded body, and they also cite Merriam-Webster’s definition of “composite” (page 4).
The Examiner disagrees with the Appellant’s arguments for the reasons given in the Final Rejection dated 10/12/2021 (Final Rejection), and further discussed herein.  Kimura explicitly discloses that the flame-retardant material is “impregnated” in the molded body 12 (see col. 3. ll. 40-50, fig 1). In Kimura, there is an intermediate step (S13, fig 1) in which a fire-retardant additive is impregnated in the molded body 12 by dipping the molded body 12 in the flame-retardant or by bringing steam of the heated flame-retardant into contact with the molded body 12 (col. 3 ll. 40-54).  In a subsequent step (S14), the final product is formed by pressure molding the impregnated mold body to form a “single body” (col. 4 ll. 7-31).   Thus, the final product of Kimura is a single molded body “impregnated” with a fire-retardant additive (col. 4 ll. 29-31).  
The recited process and resulting end product, reads on the term, “composite mixture.”  A person of ordinary skill in the art would consider a molded body that has been impregnated with a fire-retardant additive, as taught by Kimura, to be a “composite mixture.” 
Neither the specification, nor the Appellant provide a special definition for “composite mixture” but they do cite a dictionary definition for “composite” (page 4).    
  Kimura discloses that the resulting material is a solid material wherein each substance (i.e. natural fiber and fire-retardant additive) contributes desirable properties to the whole.  The natural fiber provides mechanical strength to the composite and the fire-retardant additive makes the material difficult to burn (col. 4 ll. 25-31).  Because the final material comprises multiple substances that are combined to form a single solid body, having qualities of each substances, the final material or product of Kimura would be considered a “composite” by a person of ordinary skill in the art and meet the definition cited by the Appellant.    
With respect to the word “mixture,” Merriam-Webster provides the following definition. 


: a product of mixing : COMBINATION: such as
a: a portion of matter consisting of two or more components in varying proportions that retain their own properties
  
The impregnating of the molded body 12, and subsequent molding process, results in a final product wherein the fire-retardant and natural fiber are combined and retain their own properties (col. 4 ll. 25-31).  Thus, Kimura teaches a “mixture” per the dictionary definition, or plain meaning of the word.
With respect to the Appellant’s arguments that Kimura teaches the flame retardant may not be infiltrated into the core of the temporary molded body 12, “as such Kimura does not disclose a thermoset composite including a fire-retardant additive, as required by the claim.”  The Examiner disagrees with the Appellent’s argument.  As discussed above, the mold body is “impregnated” with the fire-retardant additive.  The claims do not require, nor does the plain meaning of “composite mixture” require that the mold body be infiltrated to the core.  There is no explicit or implicit requirement that the fire-retardant be infiltrated to the core or evenly distributed throughout the molded body. The Appellant’s argument is not on point and does not obviate the rejections.
For at least these reasons, the Examiner believes that the combination of the references teaches a natural fiber thermoset composite mixture having at least one fire-retardant additive.
Regarding claims 21, 10, 11, 22 and 26, the Appellant argues that Kimura does not disclose molding a composite mixture (page 5). And the Appellant argues that paragraph 0034 of the specification discuses the difficulties of achieving high-relief designs with natural fiber. Thus, according to the Appellant, it would not be routine experimentation to find the claimed dimensions using the materials required by the claims (page 5).  The Examiner disagrees with the Appellants arguments for the reasons given in the Final Rejection and further discussed herein.
The Examiner disagrees with the Appellant’s argument that Kimura does not disclose molding a composite mixture. Kimura explicitly discloses that the natural fiber composite mixture is formed by molding (see abstract, fig 1, col. 3 ll. 25-27).  The Examiner notes that the “molded” limitation in claim 21 is a product by process limitation.  And the Appellant has provided no substantial argument as to how the limitation would result in an end product that is distinguished from the end product of the references.  For at least these reasons, the references anticipate claim 21.
The Examiner disagrees with the Appellant’s argument that it would not be routine experimentation to achieve the claimed dimensions.  The Appellant provides absolutely no evidence to support their claim that the dimensions could not be found through routine experimentation.  Cited paragraph 0034 does not in any way discuss “the difficulties of achieving high-relief designs with natural fiber” as purported by the Appellant. The cited paragraph discuses supposed issues with forming high-relief designs from polymers, steel, zinc and MDF but is totally silent as to any supposed difficulties with the claimed NFTC material.  The Appellant has not provided a substantial argument or evidence against the grounds of rejection. Therefore, the rejections should be sustained.

Regarding claims 25, 3, 8, 24 and 27, the Appellant argues that since “Kimura doesn’t disclose fire retardant as part of the composite mixture, Kimura does not measuring [sic] the fire-retardant by volume…Therefore, it would not be obvious or merely routine experimentation to determine the amount of additive for the composite by volume based on Kimura.”  The Examiner disagrees with the Appellant’s arguments for the reasons given in the Final Rejection and further discussed herein.  
First, the Examiner rejects the premise of the Appellant’s argument that the fire-retardant is not part of the composite mixture.  For the reasons discussed at length above, Kimura teaches that the fire-retardant is part of the composite mixture.  Second, measuring substances by volume is notoriously well known in the art, and would be a fundamental step in optimizing or routine experimentation. Indeed, Kimura discusses the “concentration” of the fire-retardant within the molded body (col. 3 ll. 49-51).  A person of ordinary skill in the art would readily understand that one of the most fundamental ways of measuring concentration would be by volume percentage.  The Appellant has not provided a substantial argument or evidence against the grounds of rejection. Therefore, the rejections should be sustained.







For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DON M ANDERSON/Primary Examiner, Art Unit 3733                                                                                                                                                                                                        
Conferees:
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733  
                                                                                                                                                                                                      /ANNA K KINSAUL/
Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.